Per Curiam:.
The defendant appeals from a conviction of willfully failing to return to the Nebraska Penal and Correctional Complex from a 27-hour furlough granted him by the Director of Corrections. § 83-184, R. R. S. 1943. He was sentenced to a term of 1 year imprisonment, to be served consecutively to the sentence he was serving at the time of this offense. The defendant assigns as error that the sentence was excessive and that there was insufficient evidence to support the finding of guilt.
We have examined the record and determined that the judgment in this jury waived case is based on findings of fact which are clearly not erroneous, and that the sentence was not excessive. We have also determined that a detailed opinion would have no precedential value.
The judgment is accordingly affirmed. See Rule 20, Revised Rules of the Supreme Court.
Affirmed.